Upon complaint and answer and the report of a referee filed in the cause, His Honor on motion of plaintiffs' attorney, gave judgment against defendant. And on a subsequent *Page 17 
day of the same term, on motion of defendant's attorney, His Honor ordered that said judgment be vacated on the ground that the court erred in granting it, and from this the plaintiffs appealed.
The only question presented for the consideration and decision of this court in this voluminous record of seventy-two pages is, whether a judge of a superior court has the power to vacate a judgment rendered by him during the same term.
It is familiar learning that all the proceedings of a court of record are in fieri — under the absolute control of the judge, subject to be amended, modified or annulled at any time before the expiration of the term in which they are had or done.
Faircloth v. Isler, 76 N.C. 49; Dick v. Dickson, 63 N.C. 488; Sneed v.Leigh, 3 Dev. 364; Coke upon Littleton 1st Am. Ed. 260 (a.)
No error.                                Affirmed.